DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Messina on March 19, 2021.

The application has been amended as follows: 

1. (Currently Amended) A cutting insert comprising:
a first end surface;
a second end surface 
a through hole which penetrates the first end surface and the second end surface;
a peripheral side surface which connects the first end surface and the second end surface and which comprises a first peripheral side surface part facing in a first direction, a second peripheral side surface part facing in a second direction perpendicular to the first direction, a third peripheral side surface part facing in a third direction perpendicular to the second direction, and a fourth peripheral side surface part facing in a fourth direction perpendicular to the third direction; and 
a cutting edge formed in at least part of a connecting part between the first end surface and the first peripheral side surface part, the cutting insert being rotated around a predetermined rotational axis relative to a workpiece material so that the cutting edge cuts the workpiece material, wherein:
in an end view in which the cutting insert is seen from a direction facing the first end surface, the connecting part between the first end surface and the first peripheral side surface part comprises a first connecting part which is inclined such that the first connecting part travels in the first direction as it heads away from the second peripheral side surface part and approaches the fourth peripheral side surface part, and also comprises a second connecting part which is connected to a center point serving as an end of the first connecting part, the second connecting part being inclined such that the second connecting part travels in the third direction as it heads away from the second peripheral side surface part and approaches the fourth peripheral side surface part;
the cutting edge comprises: a first cutting edge part which has, in a side view seen from a direction facing the first peripheral side surface part, a convex circular-arc shape having a first 4Application No. 16/444,876 Docket No. 740169-000226 curvature radius and which is formed on the first connecting part so as to be distant, by a first distance, from a virtual plane that is parallel to the first direction and the third direction and perpendicular to the second direction and the fourth direction, and that includes the center point, the center point being at the center of the connecting part between the first peripheral side surface part and the first end surface; a second cutting edge part which has, in the side view, a concave circular-arc shape having a second curvature radius smaller than the first curvature radius and which is formed on the second connecting part so as to be distant, by a second distance greater than the first distance, from the virtual plane; and a bottom third cutting edge part formed in a portion which ranges from the first connecting part to the second connecting part in order to connect the first cutting edge part and the second cutting edge part;
a distance between the first cutting edge part and a second virtual plane, which is perpendicular to the virtual plane and passes through the first peripheral side surface part, the second peripheral side surface part, the third peripheral side surface part, and the fourth peripheral side surface part, is greater than a distance between the second virtual plane and the bottom third cutting edge part, and a distance between the second virtual plane and the second cutting edge part is less than the distance between the second virtual plane and the bottom third cutting edge part;
the cutting edge further comprises a fourth cutting edge part disposed at a distance from the second virtual plane and located between the first cutting edge part and the second peripheral side surface part, and a fifth cutting edge part disposed at a distance from the second virtual plane and located between the second cutting edge part and the fourth peripheral side surface part;
the distance between the second virtual plane and the fourth cutting edge part is greater than the distance between the second virtual plane and each of the first cutting edge part, the second cutting edge part, the bottom third cutting edge part, and the fifth cutting edge part; and
the distance between the second virtual plane and the fifth cutting edge part is less than the distance between the second virtual plane and each of the first cutting edge part, the second cutting edge part, the bottom third cutting edge part, and the fourth cutting edge part.

2. (Currently Amended) The cutting insert according to claim 1, wherein a rake angle of the cutting edge with respect to the second virtual plane has a positive value at a connecting point between the first cutting edge part and the bottom third cutting edge part, and gradually increases ranging from the connecting point to the center point.
 
3. (Cancelled) 

4. (Previously Presented) The cutting insert according to claim 1, wherein the virtual plane includes a central axis of the through hole.

5. (Original) The cutting insert according to claim 4, wherein the cutting insert is formed so as to be of 180-degree rotational symmetry with respect to the central axis of the through hole.

6. (Original) The cutting insert according to claim 4, wherein the cutting insert is formed so as to be of 180-degree rotational symmetry with respect to a second central axis which is perpendicular to the central axis of the through hole and which passes through the first peripheral side surface part and the third peripheral side surface part.

7. (Previously Presented) The cutting insert according to claim 4, wherein:
the first end surface includes a flat surface part surrounding the through hole; and
in the side view, a third virtual plane which includes the flat surface part intersects with the bottom edge part, and the second cutting edge part is formed between the flat surface and the second end surface.  

8. (Original) A cutting tool comprising:
a body rotated around a rotational axis and including an insert seat for holding a cutting insert; and
the cutting insert according to claim 1 which is mounted on the body such that the second end surface comes into contact with the insert seat.

Allowable Subject Matter
Claims 1, 2 and 4-8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722